    Case 5:19-cv-00229-M-BQ Document 33 Filed 04/27/20                         Page 1 of 2 PageID 238



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

U.S. BANK NATIONAL ASSOCIATION,                         §
                                                        §
                          Plaintiff,                    §
                                                        §
v.                                                      § CIVIL ACTION NO. 5:19-CV-229-M-BQ
                                                        §
MARTHA CHASE, et al.,                                   §
                                                        §
                          Defendants.                   §

    ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No parties filed objections, and the Magistrate Judge’s recommendation is now ripe

for review.        The District Court reviewed the proposed Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

         The Court hereby ORDERS U.S. Bank National Association (U.S. Bank) to seek entry of

default and to file a motion for default judgment against Defendants Anita Herrick, Marie Fries,

Diana Smith, David Wilson, and Darcy Ankerman within fifteen days of the entry of this Order.

         The Court further DENIES AS MOOT U.S. Bank’s original “Motion for Entry of Agreed

Order” as to Ladonna Kay Yeager (ECF No. 26) and GRANTS U.S. Bank’s “Motion[s] for Entry

of Agreed Order[s].”1 ECF Nos. 24, 25, 29, 32. The Court will enter the proposed Agreed Orders




1 The Court recognizes that U.S. Bank’s “Amended Motion for Entry of Agreed Order as to Defendant Ladonna Kay
Yeager” (ECF No. 32) resolves the issue noted by the United States Magistrate Judge in his Findings, Conclusions,
and Recommendation. See ECF No. 31, at 5 n.2. The Court will therefore grant U.S. Bank’s amended motion without
the need for new findings, conclusions, and a recommendation from the United States Magistrate Judge.

                                                       1
Case 5:19-cv-00229-M-BQ Document 33 Filed 04/27/20                  Page 2 of 2 PageID 239



granting Judgment to U.S. Bank after U.S. Bank has complied with the Court’s requirement that

it seek entry of default and file a motion for default judgment as to the above-named Defendants.

       SO ORDERED, this 27th day of April, 2020.




                                                2
